DETAILED ACTION
This Office Action is responsive to communications of application received on 11/23/2020. The disposition of the claims is as follows: claims 1-9 are pending in this application. Claims 1 and 8-9 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,877,704 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in the patent claims. Shown below are the independent claim 1 from the application and the corresponding independent claim 1 from the patent.
Instant Application 17/102,187
(claim 1)
US Patent 10,877,704 B2
(claim 1)

An image processing apparatus which has a reader, a controller and a user interface, the reader comprising:
a conveyor that conveys one or more document sheets, wherein the reader reads the one or more document sheets conveyed by the conveyor to generate image data, the controller comprising:
a storage that stores the generated image data, wherein the controller causes a print sheet feeder to feed the image processing apparatus performs printing on the print sheet fed by the print sheet feeder based on the image data stored in the storage.


An image processing apparatus comprising: a conveyor that conveys one or more document sheets; a reader that reads the one or more document sheets conveyed by the conveyor to generate image data; a storage that stores the generated image data; a print sheet feeder that feeds a print sheet from a sheet holding unit; a printer that performs printing on the print sheet fed a user interface that receives a copy instruction; and a controller that causes the print sheet feeder to feed the print sheet from the sheet holding unit before the storage stores all of image data for a document sheet which is initially read by the reader from the one or more document sheets after the user interface receives the copy instruction.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0036289 A1 to Muroi.
As to claim 1, Muroi discloses an image processing apparatus (MFP 100 of figures 1-3) which has a reader (2; figure 2), a controller (30; figure 3) and a user interface (operation panel 40; figure 3),

the controller comprising:
a storage that stores the generated image data (RAM 33 for storing image data; paragraph 0055), wherein the controller causes a print sheet feeder to feed the print sheet from a sheet holding unit before the storage stores all of image data for a document sheet which is initially read by the reader from the one or more document sheets after the user interface receives a copy instruction (copy process of preceding print mode; figure 4 suggests paper is fed for printing before reading is completed; and paragraphs 0058-0060 and 0062-0063), and
wherein the image processing apparatus performs printing on the print sheet fed by the print sheet feeder based on the image data stored in the storage (copy process of preceding print mode; figure 4 and paragraphs 0058-0060 and 0062-0063).
As to claim 3, Muroi further discloses wherein the user interface further receives a copy setting (S403 of figure 8; sheet feeding unit is designated by user; paragraph 0106), and wherein the controller causes the sheet feeder to feed the print sheet from the sheet holding unit before the storage stores all of the image data for the document sheet which is initially read by the reader after the user interface receives the copy instruction in a case where the copy setting received by the user interface satisfies a predetermined condition (S205/S207 of figure 6 and paragraph 0107; copy process in preceding print mode).
claim 6, Muroi further discloses wherein the image processing apparatus has the sheet holding unit (sheet tray 45 of figure 1). 
As to claim 7, Muroi further discloses wherein the storage is a RAM (33; figure 3).
As to claim 8, Claim 8 is for a control method (figure 5) for controlling an image processing apparatus that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 9, Claim 9 is for a non-transitory computer readable storage medium (ROM 32 of figure 3) storing a computer program that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0036289 A1 to Muroi.
claim 4, Muroi further discloses wherein the controller causes the sheet feeder to feed the print sheet from the sheet holding unit before the storage stores all of the image data for the document sheet which is initially read by the reader after the user interface receives the copy instruction (copy process of preceding print mode; figure 4 and paragraphs 0058-0060 and 0062-0063) in a case where the magnification setting is equal magnification (default copy ratio in the copy mode, 1-1 ratio or magnification ratio at 100%).
	Muroi is silent with respect to wherein the copy setting includes a magnification setting for magnifying image data generated by reading the document sheets read by the reader.
	Muroi teaches the operation panel 40 as shown in figure 1 for receiving various document copy setting from the user (paragraphs 0038-0039).
	The Examiner takes official notice that, copy setting includes a magnification setting for magnifying image data generated by reading the document (enlargement ratio or reduction ratio in copy mode), was well known in the art before the effective filing data of the claimed invention. It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to include a magnification setting in the operation panel as taught by Muroi because it would allow for the user to produce an enlarged or reduced copy according to user preference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675